        Case 19-43008-elm13
Pam Bassel                           Doc 35 Filed 02/06/20             Entered 02/06/20 15:15:17      Page 1 of 6
Chapter 13 Standing Trustee
7001 Blvd 26, Ste 150
North Richland Hills, TX 76180
Telephone: (817) 916-4710
Facsimile: (817) 916-4770


                                     IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE NORTHERN DISTRICT OF TEXAS
                                               FORT WORTH DIVISION

IN RE: Lance Randall West                                               Case No: 19-43008-ELM
       Martha Jo West                                                    Prehearing Date: March 27, 2020
     Debtors
                    NOTICE OF PRE-HEARING CONFERENCE AND HEARING ON
     "TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS AND PLAN MODIFICATION (IF REQUIRED)"

TO ALL PARTIES IN INTEREST:

A Pre-Hearing Conference with the Chapter 13 Trustee concerning the attached Trustee's Recommendation
Concerning Claims and Plan Modification (If Required)("TRCC") will be held at 8:30 AM on March 27, 2020 at 7001
Blvd 26, Suite 150, North Richland Hills, TX 76180.

If any objections to the TRCC are not resolved or defaulted at the Pre-Hearing Conference then this matter will be
called at the docket call to be held at 8:30 AM on April 02, 2020 at U.S. Courthouse, 10th and Lamar Streets, Room
204, Fort Worth, TX, with the hearing on the matter immediately following the conclusion of docket call.

Pursuant to the Standing Order Concerning All Chapter 13 Cases ("General Order"), unless an objection is timely filed
as to the treatment of any claim or to the plan modification, if any, the claim will be treated as described in the TRCC
and the modification (if any) will be approved and such treatment and/or plan modification will be final and binding on
all parties, unless Section 502(j) of the Bankruptcy Code applies.

TO BE CONSIDERED, ANY OBJECTION OR RESPONSE MUST BE MADE IN WRITING, FILED WITH THE
COURT, AND A COPY SERVED ON THE FOLLOWING PARTIES NO LATER THAN MARCH 20, 2020.



DEBTORS:      Lance Randall West & Martha Jo West, 3400 Heatherbrook Dr, Arlington, TX 76001
DEBTORS' ATTORNEY: LEE LAW FIRM, 8701 BEDFORD EULESS RD STE 510, HURST, TX 76053-3874
COURT:        CLERK'S OFFICE, US BANKRUPTCY COURT, 128 U.S. COURTHOUSE, 10TH & LAMAR ST, FT. WORTH, TX 76102
TRUSTEE:        TRUSTEE'S OFFICE, 7001 Blvd 26, Ste 150, North Richland Hills, TX 76180



                                                                     /s/ Pam Bassel
                                                                     Pam Bassel, Trustee/State Bar # 01344800
        Case 19-43008-elm13 Doc 35 Filed 02/06/20
CASE NO: 19-43008-ELM
                                                                                 Entered 02/06/20 15:15:17        Page 2 of 6   Page 2
Lance Randall West & Martha Jo West
Trustee's Recommendation Concerning Claims and Plan Modification (if required)



                                                        CERTIFICATE OF SERVICE

     I hereby certify that a copy of the "Notice of Pre-Hearing Conference and Hearing on Trustee's Recommendation
 Concerning Claims and Plan Modification (If Required)" along with a copy of the "Trustee's Recommendation
 Concerning Claims and Plan Modification (If Required)" was served on the following parties at the address listed
 below by the United States First Class Mail or via electronic mail.

                                                                             /s/ Pam Bassel

DEBTORS:         Lance Randall West & Martha Jo West, 3400 Heatherbrook Dr, Arlington, TX 76001
ATTORNEY:        LEE LAW FIRM, 8701 BEDFORD EULESS RD STE 510, HURST, TX 76053-3874

CREDITORS:
AMERICAN INFOSOURCE LP, 4515 N SANTA FE AVE, OKLAHOMA CITY, OK 73118 -0000
ARLINGTON ISD, C/O PERDUE BRANDON FIELDER COLLINS & MOTT, 500 E BORDER ST STE 640, ARLINGTON, TX 76010 -0000
ATTORNEY GENERAL, PO BOX 12017, AUSTIN, TX 78711-0000
Attorney General of Texas, Bankruptcy Section, 400 South Zang, Ste 1100, Dallas, TX 75208-0000
ATTORNEY GENERAL OF TEXAS, COLLECTIONS DIV/BANKRUPTCY SEC, PO BOX 12548, AUSTIN, TX 78711
Capital One Bank, Po Box 30281, Salt Lake Cty, UT 84130
Capital One Bank (USA), N.A., by American InfoSource as agent, PO Box 71083, Charlotte, NC 28272
Capital One Bank USA, 15000 Capital One Dr, Henrico, VA 23238-0000
CAPITAL ONE BANK USA NA, BY AMERICAN INFOSOURCE LP AS AGENT, PO BOX 71083, CHARLOTTE, NC 28272
Citibank, PO Box 1010, Evansville, IN 47706-0000
D. ANTHONY SOTTILE, HOME POINT FINANCIAL CORPORATION, 394 WARDS CORNER RD STE 180, LOVELAND, OH 45140 -0000
EECU, PO BOX 1777, FORT WORTH, TX 76101-0000
First Electronic Bank, 2150 S 1300 E 400, Salt Lake City, UT 84106-0000
Home Point Financial, P.O. Box 619063, Dallas, TX 75261
Home Point Financial Corporation, 11511 Luna Rd, Ste 300, Farmers Branch, TX 75234-0000
INTERNAL REVENUE SERVICE, PO BOX 7317, PHILADELPHIA, PA 19101
Internal Revenue Service, IRS - SBSE Insolvency Area 10, 1100 Commerce St., MC 5026 DAL, Dallas, TX 75242 -0000
INTERNAL REVENUE SERVICE, PO BOX 7346, PHILADELPHIA, PA 19101
Jenkins Law Firm, 2221 Justin Rd 119-480, Flower Mound, TX 75028-0000
Jpmcb Card, Po Box 15298, Wilmington, DE 19850-0000
LINEBARGER GOGGAN BLAIR AND SAMPSON, 2777 N STEMMONS FWY STE 1000, DALLAS, TX 75207 -0000
Michael J. Scott, PC, P.O. Box 113297, Carrollton, TX 75011-0000
MIDLAND CREDIT MANAGEMENT INC, 2365 NORTHSIDE DR STE 300, SAN DIEGO, CA 92108 -0000
Midland Funding, PO Box 160369, San Antonio, TX 78280-0000
Navient, PO Box 9500, Wilkes Barre, PA 18773-0000
Orange Lake/Wilson, 8505 W Irlo Bronson Memo, Kissimmee, FL 34747-0000
PERDUE BRACKETT FLORES UTT & BURNS, JV, C/O PBFC&M, LLP, 500 E BORDER ST STE 640, ARLINGTON, TX 76010-0000
Portfolio Recovery, PO Box 12914, Norfolk, VA 23541-0000
PRA Receivables Management, LLC, PO Box 41021, Norfolk, VA 23541-0000
PRA RECEIVABLES MGMT, LLC, PO BOX 12914, NORFOLK, VA 23541 -0000
PRA RECEIVABLES MGMT. LLC, PO BOX 41067, NORFOLK, VA 23541 -0000
Rausch Sturm, 15660 N Dallas Pkwy 350, Dallas, TX 75248-0000
SYNCB, PO Box 965033, Orlando, FL 32896-0000
SYNCB/Amazon, PO box 960061, Orlando, FL 32896-0000
SYNCB/CARE CREDIT, PO BOX 965036, Orlando, FL 32896-0000
Syncb/lowes, Po Box 965005, Orlando, FL 32896-0000
SYNCHRONY BANK, C/O PRA RECEIVABLES MANAGEMENT, LLC, PO BOX 41021, NORFOLK, VA 23541 -0000
         Case 19-43008-elm13 Doc 35 Filed 02/06/20
CASE NO: 19-43008-ELM
                                                                                   Entered 02/06/20 15:15:17       Page 3 of 6   Page 3
Lance Randall West & Martha Jo West
Trustee's Recommendation Concerning Claims and Plan Modification (if required)


CREDITORS:         (cont'd.)
SYNCHRONY BANK, C/O WEINSTEIN & RILEY PS, 2001 WESTERN AVE, STE 400, SEATTLE 1, WA 98121 -0000
SYNCHRONY BANK, C/O WEINSTEIN & RILEY PS, PO BOX 3978, SEATTLE, WA 98121 -0000
TARRANT COUNTY TAX COLLECTOR, DELINQUENT TAX DEPARTMENT, 2777 N STEMMONS FREEWAY STE 1000, DALLAS, TX 75207 -0000
TEXAS ALCOHOLIC BEVERAGE COMM, LICENSES AND PERMITS DIVISION, PO BOX 13127, AUSTIN, TX 78711
TEXAS COMPTROLLER PUBLIC ACCTS, REVENUE ACCOUNTING DIV/ BANKRUP, PO BOX 13528, AUSTIN, TX 78711
TEXAS GUARANTEED STUDENT LOAN, PO BOX 83100, ROUND ROCK, TX 78683
TEXAS GUARANTEED STUDENT LOAN, PO BOX 659602, SAN ANTONIO, TX 78265
TEXAS WORKFORCE COMMISSION, TAX DEPT COLLECTION FKA TEC, 101 E 15TH ST, RM 556 -A, AUSTIN, TX 78778-0000
United States Attorney - North, 1100 Commerce St., Third Floor, Dallas, TX 75242-0000
United States Attorney General, Main Justice Building, 10th and Constitution Ave 5111, Washington, DC 20530-0000
Usaa Savings Bank, Po Box 47504, San Antonio, TX 78265-0000
W BURGESS TARRANT COUNTY TAX ASSESSOR -COLLECTOR, 100 E WEATHERFORD STREET, FORT WORTH, TX 76196
***Address on record invalid for recipient -- no document mailed to this party.


Date:       February 6, 2020                                                  By: /s/ Pam Bassel
        Case 19-43008-elm13 Doc 35 Filed 02/06/20
CASE NO: 19-43008-ELM
                                                                                 Entered 02/06/20 15:15:17   Page 4 of 6       Page 4
Lance Randall West & Martha Jo West
Trustee's Recommendation Concerning Claims and Plan Modification (if required)

Pam Bassel
Chapter 13 Standing Trustee
7001 Blvd 26, Ste 150
North Richland Hills, TX 76180
Telephone: (817) 916-4710
Facsimile: (817) 916-4770

                                          IN THE UNITED STATES BANKRUPTCY COURT
                                            FOR THE NORTHERN DISTRICT OF TEXAS
                                                    FORT WORTH DIVISION
IN RE: Lance Randall West                                                        Case No: 19-43008-ELM
       Martha Jo West

           Debtors
                                 TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS AND
                                          PLAN MODIFICATION (IF REQUIRED)

                                                                 NOTICE
NO HEARING WILL BE CONDUCTED HEREON UNLESS A WRITTEN RESPONSE IS FILED WITH THE CLERK
OF THE UNITED STATES BANKRUPTCY COURT AT U.S. COURTHOUSE, 10TH & LAMAR ST., ROOM 147,
FORT WORTH, TEXAS, 76102, BEFORE CLOSE OF BUSINESS ON MARCH 20, 2020, WHICH IS AT LEAST 30
DAYS FROM THE DATE OF SERVICE HEREOF.

PRIOR TO THE DATE AND TIME SET FORTH ABOVE, ANY RESPONSE SHALL BE IN WRITING AND FILED
WITH THE CLERK, AND A COPY SHALL BE SERVED UPON:

DEBTORS:          Lance Randall West & Martha Jo West, 3400 Heatherbrook Dr, Arlington, TX 76001
DEBTORS' ATTORNEY:          LEE LAW FIRM, 8701 BEDFORD EULESS RD STE 510, HURST, TX 76053 -3874
TRUSTEE:          TRUSTEE'S OFFICE, 7001 Blvd 26, Ste 150, North Richland Hills, TX 76180


IF A RESPONSE IS FILED A HEARING MAY BE HELD WITH NOTICE ONLY TO THE OBJECTING PARTY.

IF NO RESPONSE IS FILED AND/OR NO HEARING IS TIMELY REQUESTED, THE RELIEF REQUESTED SHALL
BE DEEMED UPOPPOSED, AND THE COURT MAY ENTER AN ORDER GRANTING THE RELIEF SOUGHT OR
THE NOTICED ACTION MAY BE TAKEN. FILING A WRITTEN RESPONSE SHALL BE CONSIDERED A
REQUEST FOR HEARING.


                                                            RELIEF REQUESTED
The Trustee files the following Recommendation Concerning Claims and Plan Modification (If Required) and would
show the Court the following:

                                                                         I.

                            TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS NOT FILED

The following creditors were scheduled by the Debtors. No Proof of Claim has been filed by them or on their behalf as
required by Bankruptcy Rule 3002(a). The bar date for filing claims pursuant to Bankruptcy Rule 3002(c) has passed.
Therefore, these creditors will not receive disbursements from the Trustee:


  T'EE #                CREDITOR'S NAME                                              SCHED CLASS             SCHED AMOUNT
           4   EECU                                                              VEHICLE                          $11,906.00
         Case 19-43008-elm13 Doc 35 Filed 02/06/20
CASE NO: 19-43008-ELM
                                                                                 Entered 02/06/20 15:15:17         Page 5 of 6       Page 5
Lance Randall West & Martha Jo West
Trustee's Recommendation Concerning Claims and Plan Modification (if required)

              (cont'd.)
     T'EE #               CREDITOR'S NAME                                            SCHED CLASS                   SCHED AMOUNT
              9   FIRST ELECTRONIC BANK                                          UNSECURED                               $2,344.00
          10      JENKINS LAW FIRM                                               UNSECURED                                  $0.00
          11      JPMCB CARD                                                     UNSECURED                              $11,349.00
          12      JPMCB CARD                                                     UNSECURED                               $2,554.00
          13      MICHAEL J. SCOTT, PC                                           UNSECURED                                  $0.00
          14      MIDLAND CREDIT MANAGEMENT INC                                  UNSECURED                                  $0.00
          15      MIDLAND FUNDING                                                UNSECURED                                  $0.00
          17      ORANGE LAKE/WILSON                                             UNSECURED                              $13,529.00
          18      PORTFOLIO RECOVERY                                             UNSECURED                                  $0.00
          20      RAUSCH STURM                                                   UNSECURED                                  $0.00
          22      SYNCB/AMAZON                                                   UNSECURED                               $1,561.00
          23      SYNCB/AMAZON                                                   UNSECURED                               $3,168.00
          24      SYNCB/CARE CREDIT                                              UNSECURED                               $4,559.00
          26      USAA SAVINGS BANK                                              UNSECURED                               $4,547.00



                                                                        II.

                               TRUSTEE'S RECOMMENDATIONS CONCERNING FILED CLAIMS
UNLESS AN OBJECTION IS TIMELY FILED AS TO THE AMOUNT OR CLASSIFICATION OF ANY CLAIM LISTED
BELOW, THAT CLAIM WILL BE PAID AS DESCRIBED HEREIN AND SUCH AMOUNT AND CLASSIFICATION
WILL BE FINAL AND BINDING ON ALL PARTIES WITHOUT FURTHER ORDER OF THE COURT. (NOTE: Value
of collateral, treatment under the Plan and interest rate were determined at Confirmation. "Interest Rate" and
"Treatment" are shown below for information only.)

                                                                                                    INTEREST
CLAIM#        SECURED CREDITORS                         COLLATERAL                      CLAIM         RATE            TREATMENT
9      HOME POINT FINANCIAL CORPORATION                     HOMESTEAD                 $96,222.81                       DIRECT-DR
1      W BURGESS TARRANT COUNTY TAX ASS                 901/HOMESTEAD/19              $2,753.65                        DIRECT-DR
4      TARRANT COUNTY TAX COLLECTOR                       HOMESTEAD/19                $2,520.96                        DIRECT-DR
9      HOME POINT FINANCIAL CORPORATION             SUPPLEMENTAL/PLAN/POC              $650.00                         DIRECT-DR

CLAIM#        PRIORITY                                                                  CLAIM                         TREATMENT
7      INTERNAL REVENUE SERVICE                                                       $2,637.54                       PRO RATA-TR

CLAIM#        UNSECURED                                                                 CLAIM       COMMENT
2      CAPITAL ONE BANK (USA), N.A.                                                   $9,420.63     CREDIT CARD
3      CAPITAL ONE BANK USA NA                                                        $5,490.62     CREDIT CARD
5      PRA RECEIVABLES MGMT, LLC                                                       $684.82       THE HOME
                                                                                                       DEPOT
8      TEXAS GUARANTEED STUDENT LOAN                                                  $84,575.74   STUDENT LOANS
11     PRA RECEIVABLES MGMT. LLC                                                       $886.58      CITIBANK/THE
                                                                                                    HOME DEPOT
6      SYNCHRONY BANK                                                                 $2,781.02     SYNCHRONY
                                                                                                    BANK/PAYPAL
10     PRA RECEIVABLES MGMT, LLC                                                      $1,691.73     SYNCHRONY
                                                                                                    BANK/LOWES
7      INTERNAL REVENUE SERVICE                                                        $902.49        PENALTY
        Case 19-43008-elm13 Doc 35 Filed 02/06/20
CASE NO: 19-43008-ELM
                                                                                 Entered 02/06/20 15:15:17      Page 6 of 6   Page 6
Lance Randall West & Martha Jo West
Trustee's Recommendation Concerning Claims and Plan Modification (if required)


                                                                       III.

                                                           PLAN MODIFICATION
Excess Base Amount
     Pursuant to the Order Confirming Chapter 13 Plan previously entered in this case and any subsequent orders
modifying the Chapter 13 Plan after confirmation, to the extent the Base Amount exceeds the amount needed to pay
all allowed Secured, Priority, and Administrative Claims, unless otherwise provided by a Debtor Modification or order
of the Court, such excess shall be paid pro-rata, after payment of the Trustee's fee, to timely filed, allowed,
non-penalty, general unsecured claims up to 100%, then to late filed, allowed, non-penalty, unsecured claims up to
100%, then to penalty unsecured claims up to 100%, with any remaining balance refunded to the Debtors. The
Unsecured Creditors' Pool will be adjusted accordingly.

No Other Modification Needed

                                                                         Respectfully submitted,
                                                                         Office of the Chapter 13 Trustee, Fort Worth
                                                                         /s/ Pam Bassel
                                                                         Pam Bassel, Trustee
                                                                         State Bar # 01344800



                                              Dated:     February 6, 2020
